Citation Nr: 1446826	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

When this matter was initially before the Board in December 2013, the Board granted the Veteran's claim of entitlement to service connection for tinnitus, and remanded the issue of entitlement to service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for additional development.  Subsequently, in a December 2013 rating decision, the AOJ implemented the Board's grant of service connection for tinnitus, assigning a 10 percent evaluation for this disability, effective October 20, 2009.  This represents a full grant of benefit sought on appeal as to the issue of entitlement to service connection for tinnitus and, therefore, this issue is no longer before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.

As an initial matter, the Board notes that the Veteran essentially contends that his current bilateral hearing loss was caused by or incurred during military service.  In support of this contention, he asserts that he developed bilateral hearing loss from his exposure to noise from jet aircraft while performing the duties of his military occupational specialty - a fire protection specialist - during service.  In this regard, the Veteran has reported that, several times a week, he was required to stand behind F-4 jets while the flight crews were performing maintenance.  He has also reported that he was not provided with any sort of protection from the sound of these engines.  See, e.g., Veteran's statements dated in October 2009 and February 2010; August 2012 VA Form 9.  In this regard, the Board notes that the Veteran is competent to report his observations from service.  See 38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board finds the Veteran's statements regarding his in-service noise exposure to be credible because they are consistent with the circumstances of his military occupational specialty.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As such, the Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  

I.  VA Examination 

The Board finds that another VA examination assessing whether the Veteran has bilateral hearing loss that was caused by or incurred during his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA audiological examinations in March 2010 and July 2012, and that pursuant to the Board's December 2013 remand instructions, an addendum medical opinion regarding the etiology of the Veteran's hearing loss was obtained in December 2013.  

In this regard, the Board notes that, as discussed in the Board's December 2013 Remand, both the March 2010 and July 2012 VA examiners provided the opinion that the Veteran's current hearing loss was not at least as likely as not related to the Veteran's military service.  Significantly, however, in its December 2013 Remand, the Board found that these opinions were insufficient with respect to the right ear because they failed to provide a rationale for the negative etiological opinion, other than normal hearing at discharge.  Additionally, the Board found these opinions to be insufficient with respect to the left ear because they did not explain: (1) whether the Veteran's non-ratable hearing loss upon separation from service contributed to his current hearing loss, and/or (2) whether, in addition to any hearing loss caused by the Veteran's left ear acoustic neuroma and associated surgery, the Veteran had hearing loss due to service that contributed to his current hearing loss.

As such, on remand, an addendum opinion was obtained addressing the etiology of the Veteran's bilateral hearing loss.  With regard to the Veteran's left ear hearing loss, in December 2013, a VA physician provided the opinion that such hearing loss was not caused by or the result of military noise exposure, but was instead due to a December 2004 ear surgery to remove an acoustic neuroma.  The physician also stated that an acoustic neuroma has no relation to acoustic trauma or noise exposure.  In providing this opinion, the physician noted that the Veteran's hearing was within normal limits upon entry to service and separation from service, with the exception of a 30 decibel loss at 3000 Hertz in the left ear upon separation.  In this regard, the examiner explained that minimal differences when comparing entry and exit hearing tests do not always reflect hearing loss; rather, such variations "can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, and equipment issues."   

Significantly, however, in providing this opinion, the physician failed to provide any explanation or rationale to support her opinion that the Veteran's left ear hearing loss was related to his acoustic neuroma removal surgery in December 2004.  Moreover, the examiner failed to reconcile her opinion with the conflicting medical evidence of record.  In this regard, the Board notes that a September 2004 treatment note from Dr. J.A.H. reflects that the Veteran was diagnosed with severe to profound hearing loss in September 2004 (i.e., prior to the December 2004 left ear neuroma removal surgery).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

With regard to the Veteran's right ear hearing loss, the examiner provided the opinion that such hearing loss was not caused by or the result of military noise exposure.  In support of this opinion, the examiner noted that the Veteran had normal right ear hearing upon separation from service, with a delayed onset of hearing loss until the 1980s, per the Veteran's report.  The examiner then went on to cite to a report for Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006) by the Institute of Medicine, which stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  In this regard, the examiner noted that although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  

Significantly, however, in providing this opinion, the June 2011 examiner failed to apply the findings of the above cited Institute of Medicine report to the specific facts of this case.  Specifically, she failed to comment on and/or discuss whether the Veteran's particular in-service unprotected noise exposure to jet aircraft noise while working as a fire protection specialist - noise exposure that has been conceded by the Board - could have caused his current hearing loss, especially in light of Hensley v. Brown, 5 Vet. App. 155 (1993), which held that it was not necessary that hearing loss be factually shown during service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence regarding the nexus element); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the etiology of his currently diagnosed bilateral hearing loss, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran's bilateral hearing loss is etiologically related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.2 (2013). 

II.  Interpretation of Private Audiogram 

On remand, the AOJ should make arrangements to have the Veteran's September 2004 private audiological evaluation, which was conducted by Dr. J.A.H. at The Center for Hearing and Balance Disorders, interpreted.  In making this determination, the Board notes that, as the finder of fact, it may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  In this case, however, the September 2004 graph does not show clear decibel measurements at all relevant levels.  As such, the graph is not sufficiently clear to permit a proper interpretation.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  Accordingly, the AOJ should request Dr. J.A.H. to provide evidence of numerical interpretation of the September 2004 audiogram.  See Savage v. Shinseki, 24 Vet. App. 259, 260 (2011) (holding that "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary").   Alternatively, if the AOJ is unable to obtain interpretation of the September 2004 graph by Dr. J.A.H., the AOJ should have a VA examiner provide the requested interpretation. 

III.  Treatment Records 

As this case must be remanded for the foregoing reasons, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In this regard, the Board notes that the most recent private treatment records on file are from Dr. J.A.H., dated in March 2005.

Accordingly, the case is REMANDED for the following action:

1.  Send a request to Dr. J.A.H. (i.e., the private provider that conducted the Veteran's September 2004 audiological testing) and request that he submit a numerical interpretation of the September 23, 2004, audiogram.  All reasonable attempts to obtain such evidence should be made and documented.  

If Dr. J.A.H. is unable to provide a numerical interpretation of this graph, a VA examiner must be asked to provide one.

2.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's bilateral hearing loss, including records from Dr. J.A.H., dated since March 2005.  All reasonable attempts to obtain such records should be made and documented.  

3.  After the development requested in items (1) and (2) is complete, schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hearing loss.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz for both ears.

Additionally, if Dr. J.A.H. was unable to provide a numerical interpretation of the September 23, 2004, private audiogram, the examiner should interpret this graph.  In doing so, the examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also provide an opinion as to whether it is "at least as likely as not" (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during active service or is related to any in-service disease or injury, including his unprotected noise exposure as a fire protection specialist while working around jet engines, which as noted above, has been conceded. 

In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of: (1) the Veteran's accepted history of in-service noise exposure; (2) the Veteran's September 1969 separation examination, which revealed hearing loss of 30 decibels at 3000 Hertz in the left ear; and (3) the fact that the Veteran was diagnosed with severe to profound sensorineural hearing loss in the left ear in September 2004 (i.e., prior to his December 2004 left ear neuroma removal surgery).  Additionally, in providing this opinion, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by VA audiologists in March 2010, July 2012, and December 2013.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



